                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    GARY ROBIN,                                                       CIVIL ACTION
        Plaintiff

    VERSUS                                                            NO. 17-1539

    WEEKS MARINE, INC., ET AL.,                                       SECTION: “E” (1)
       Defendants


                                ORDER AND REASONS

        Before the Court is a Motion in Limine filed by Plaintiff Gary Robin.1 Plaintiff seeks

to exclude (1) evidence regarding whether Plaintiff “regularly consulted doctors or sought

medical care and/or underwent medical treatment before the subject incident,” (2) a

medical record from Southern Orthopedic Specialists, prepared by J. Lee Moss,

referencing a supposed lumbar MRI in 2007, and (3) a supposed recommendation by Dr.

Watermeier that Plaintiff undergo surgery on his lower back.2 Defendants oppose the

motion.3 For the reasons that follow, the motion is GRANTED IN PART, DENIED IN

PART, and DEFERRED IN PART.

     (1) Plaintiff’s 1999 Injury

        Plaintiff moves to “bar Defendants from offering any evidence related to Mr.

Robin’s prior unrelated injuries.”4 At the pre-trial conference of this matter, Plaintiff

clarified that he seeks only to exclude evidence of a 1999 fusion surgery performed on his

cervical spine as a result of a workplace injury. Defendants agreed with Plaintiff that such

evidence is irrelevant, and Defendants will not attempt to use this evidence. Defendants



1 R. Doc. 69.
2 R. Doc. 69 at 1.
3 R. Doc. 73.
4 R. Doc. 69-1 at 7.


                                              1
argued they should be allowed to use the evidence to impeach the Plaintiff, if appropriate.

The Court will defer until trial its ruling on whether evidence of Plaintiff’s 1999 injury may

be used to impeach the Plaintiff until trial.

    (2) 2007 MRI

        Plaintiff moves to exclude a medical record from Southern Orthopedic Specialists,

prepared by J. Lee Moss on April 24, 2009, referencing a supposed lumbar MRI Plaintiff

had performed in 2007. At the pre-trial conference of this matter, Defendant clarified that

it does not oppose the motion in limine with respect to the 2007 MRI. Plaintiff’s motion

to exclude evidence of the supposed lumbar MRI performed in 2007 is granted as

unopposed.

    (3) Dr. Watermeier’s Recommendation

        Plaintiff moves to exclude a portion of a medical record from Southern Orthopedic

Specialists, prepared by J. Lee Moss on April 24, 2009. In particular, Plaintiff wishes to

exclude the following sentence: “He had a cervical fusion in 1999, by Dr. Watermeier, who

also at that time recommended surgery on his lower back, but he declined.”5 The medical

record is duly certified and self-authenticating.6 Nevertheless, Plaintiff contends this

information should be excluded because it constitutes hearsay within hearsay.7 Defendant

argues this information is admissible because it was a statement made for the purpose of

medical diagnosis or treatment.8

        Hearsay is generally inadmissible,9 but Federal Rule of Evidence 805 provides,

“[h]earsay within hearsay is not excluded by the rule against hearsay if each part of the


5 R. Doc. 73-1 at 17.
6 See La. R.S. 13:3741.
7 R. Doc. 69-1 at 5.
8 R. Doc. 73 at 2.
9 FED. R. EVID. 802.


                                                2
combined statements conforms with an exception to the rule.” Rule 803(4) allows an

exception to the hearsay rule for an out of court statement that is made for medical

diagnosis or treatment and describes medical history and past or present symptoms or

sensations.10 Such statements are admissible when the declarant reasonably considers

them pertinent to the diagnosis or treatment sought.11 Plaintiff’s motion in limine is

denied with respect to this sentence.

           Accordingly;

           The Court will DEFER ruling on Plaintiff’s Motion in Limine to exclude evidence

relating to Plaintiff’s 1999 cervical spine fusion insofar as Defendants seek to use the

evidence to impeach the Plaintiff’s testimony.

           Furthermore, IT IS ORDERED that Plaintiff’s Motion in Limine to exclude

evidence relating to Plaintiff’s 2007 MRI is GRANTED without objection.

           IT IS FURTHER ORDERED that Plaintiff’s Motion in Limine to exclude the

sentence containing the reference to Dr. Watermeier is DENIED.

           New Orleans, Louisiana, this 13th day of November, 2018.


                                    ________________________________
                                             SUSIE MORGAN
                                      UNITED STATES DISTRICT JUDGE




10   FED. R. EVID. 803(4)
11   Rock v. Huffco Gas & Oil Co., 922 F.2d 272, 278 (5th Cir. 1991).

                                                       3
